Putnam, J. (dissenting):
The driver of defendant’s Lozier landaulet coming north along a private roadway into the highway of Toilsome lane committed the primary fault in turning to the left. The car was hound out into the highway and thence to the left towards Southampton. The Highway Law (Consol. Laws, chap. 25 [Laws of 1909, chap. 30], § 332) obliged all vehicles in turning corners to the left to pass “ to the right of the center of intersection of the two roads.” Defendant was especially hound to observe this rule in coming into a traveled highway from a private road screened by a dense hedge. At this corner there was first a grass margin twenty-one feet wide to the south of a traveled roadway about thirty feet wide. Defendant’s car had passed this grass plot and was about eleven feet from the middle of Toilsome lane before the driver saw the plaintiff’s car approaching from his left. Instead of going on he turned to the left so far as to bring his left front wheel over upon the grass plot at the south side of the road. The rule of the road was obligatory on defendant’s car when it began to turn the corner, even if her car. did not cross *547the intersection of middle lines of the streets. In meeting such an erratic course, I do not see what more plaintiff could do.
Hence I vote to affirm the order setting aside the verdict.
Order reversed and verdict reinstated, with costs.